Per Curiam:
It has been settled that the Rome Brass and Copper Company stock dividend, declared in 1910, was income, and as such passed to the fife beneficiary, instead of becoming an accretion to the principal trust fund. (74 Misc. Rep. 341; 157 App. Div. 897; 209 N. Y. 601.)
After such final decision in December, 1913, and the surrogate’s decree entered thereon, directing the trustee to deliver such 105 shares to the fife beneficiary, the trustee further transferred to such beneficiary the 15 shares of new treasury stock which he had subscribed for, taking reimbursement for the amount advanced. This was right, as the determination that the stock dividend was income carried also the appurtenant subscription right, as both were from accumulated profits. (United States Trust Co. v. Heye, 224 N. Y. 242.) The subscription right to the 15 shares here in dispute followed *128the ultimate title to the 105 shares for which the trustee subscribed on behalf of whoever should be finally entitled thereto.
In view of the situation of the infant parties to this accounting, the $750 allowance to the special guardian is reduced to $500.
Therefore, so much of the decree of the Surrogate’s Court of Westchester county is reversed as charges against the trustee the value of fifteen shares of the Rome Brass and Copper Company transferred to Frederick H. Curtiss. The trustee’s account, as amended and filed, is settled, with costs to the appellants, also to the respondents who have appeared, payable out of the estate.
Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concurred.
Decree of the Surrogate’s Court of Westchester county reversed in so far as the trustee is thereby charged with the value of fifteen shares of the Rome Brass and Copper Company transferred to Frederick H. Curtiss. The allowance to the special guardian is reduced from $750 to $500. The trustee’s account, as amended and filed, is settled, with costs to the appellants, also to the respondents who have appeared,' payable out of the estate.